Citation Nr: 1041325	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-02 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD) and major depression.

2.  Entitlement to service connection for PTSD and major 
depression.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Susan W. Saidel, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1980 to 
February 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
statement, dated March 2009, the Veteran excluded the issue of 
service connection for herniated pulposes with radiculopathy from 
his appeal.  Consequently, the issue is not before the Board.  
38 C.F.R. § 20.204.  

The Veteran was afforded a March 2010 Board videoconference 
hearing before the undersigned Veterans Law Judge.  The hearing 
transcript is associated with the record.  At the hearing, the 
Veteran stated that he desired to withdraw the claim of 
entitlement to total disability based upon individual 
unemployability (TDIU).  This issue is no longer before the 
Board.  See id.  

The issue of service connection for PTSD and major depression is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The April 1994 rating decision denying service connection for 
a neuropsychiatric condition, claimed as a stress disorder, is 
final.  

2.  The Veteran's additional lay statements and records of 
medical treatment regarding a continuity of psychiatric symptoms 
since military service are new and material evidence.  

3.  At the March 2010 Board videoconference hearing, prior to the 
promulgation of a decision in the appeal, the Veteran notified 
the Board that he wished to withdraw his TDIU claim presently on 
appeal.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision denying service connection for 
a neuropsychiatric condition, claimed as a stress disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a claim 
for service connection for a psychiatric disability.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2010).

3.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met with respect to the issue of TDIU presently 
before the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to reopen a claim for service connection for PTSD 
and major depression

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not later be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence added 
to the record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996).

Evidence and Analysis

In April 1994, the RO denied service connection for a 
neuropsychiatric condition claimed as a stress disorder.  The 
denial was based on the lack of in-service and post service 
psychiatric treatment.  The Veteran did not appeal the decision.  
It became final.  38 U.S.C.A. § 7105 (West 2002).  

At the time of the April 1994 RO decision, the evidence of record 
included service treatment records and a January 1993 VA general 
medical examination report.  These medical records were absent 
for any psychiatric symptoms or findings.  

Since the April 1994 RO decision, the Veteran submitted numerous 
statements and medical records.  His primary contention is that 
he experienced stressors during service.  During service, he 
recalled receiving notification of a death in his immediate 
family without information as to which family member was 
deceased.   Personnel records corroborate the Veteran's reports 
of this notification.  He stated that he had limited contact with 
his family while at sea.  The Veteran also reported witnessing a 
fellow crewmember's accidental death onboard a naval vessel.  
Numerous medical records showing treatment for depressive 
symptoms have been associated with the record.  The healthcare 
providers noted the Veteran's reported in-service stressors 
during treatment.  
  
The Board finds that the evidence submitted since the April 1994 
RO decision is new and material.  38 C.F.R. § 3.156(a).  For the 
purposes of reopening, the Board must presume the lay reports by 
the Veteran and others are credible.  See Justus, supra.  The 
Veteran's additional lay statements concerning in-service 
stressors are new, in that they were not previously considered, 
and they are material as to showing a psychiatric disorder 
incurred during service - an element missing in the last final 
prior denial.  Since new and material evidence has been received, 
the Board grants the petition to reopen to this extent only.  As 
discussed below, additional development of the evidence to 
support the reopened claim is needed.

As the Board's present determination is fully favorable to the 
Veteran, an inquiry as to whether VA fulfilled its duties to 
notify and assist is not necessary at this juncture.  38 C.F.R. 
§ 3.159. 

II. Withdrawal of an appeal for TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).  At the March 2010 Board videoconference 
hearing, the Veteran stated that he wished to withdraw his TDIU 
appeal.  As a result, there remain no allegations of errors of 
fact or law for appellate consideration regarding this issue, and 
the Board does not have jurisdiction to review the appeal with 
respect to this issue.  The issue of TDIU presently on appeal is 
dismissed.





ORDER

The petition to reopen a claim of service connection for PTSD and 
major depression is granted, to this extent only.

The appeal for TDIU is dismissed.


REMAND

The issue of service connection for PTSD and major depression 
must be remanded to obtain a VA medical opinion and verification 
of the Veteran's reports of witnessing a crewmember's death 
during service.

The Veteran reports witnessing his friend, T.T.'s, death while 
aboard the USS Carl Vinson in July 1983.  He listed the full name 
of his friend and date of his death.  The Board finds that a U.S. 
Army and Joint Services Records Research Center (JSRRC) search is 
necessary to verify the date and location of the reported death.    

After receiving the JSRRC search results, contact the examiner 
conducting the August 2006 VA examination or if he is 
unavailable, an appropriately qualified mental healthcare 
provider for an opinion.  The examiner must review the entire 
claims file and note the reports of in-service stressors, 
including the JSRRC results.  Based upon the entire record, the 
examiner is asked to express an opinion as to whether it is more 
likely or less likely that the Veteran has a present psychiatric 
disorder etiologically related to in-service stressors.  A 
scientific rationale must accompany the opinion.  If the examiner 
cannot express an opinion without resort to speculation, he or 
she must so state and further identify any missing information 
that would generate a non-speculative opinion.  

Upon readjudication, the RO/AMC must broadly construe this claim 
to encompass all psychiatric diagnoses related to his reports of 
in-service stressors.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (in the context of psychiatric claims for service 
connection, VA must consider alternative psychiatric 
diagnosis(es) within the scope of the filed claim).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC to verify whether the 
Veteran's friend, T.T. was killed during 
naval service aboard the USS Carl Vinson in 
July 1983.  

2.  After associating the JSRRC search 
results with the claims file, contact the 
examiner conducting the August 2006 VA 
examination or if he is unavailable, an 
appropriately qualified mental healthcare 
provider for an opinion.  The examiner must 
review the entire claims file and note the 
reports of in-service stressors, including 
the JSRRC results.  

Based upon the entire record, the examiner is 
asked to express an opinion as to whether it 
is more likely or less likely that the 
Veteran has a present psychiatric disorder 
etiologically related to in-service 
stressors.  A scientific rationale must 
accompany the opinion.  If the examiner 
cannot express an opinion without resort to 
speculation, he or she must so state and 
further identify any missing information that 
would generate a non-speculative opinion.  

3.  To help avoid future remand, the VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal broadly 
construing all psychiatric diagnosis(es) 
raised by the record.  See Clemons, supra.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


